Name: COMMISSION REGULATION (EC) No 1323/97 of 9 July 1997 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: consumption;  animal product;  foodstuff;  tariff policy
 Date Published: nan

 No L 182/ 12 EN Official Journal of the European Communities 10 . 7 . 97 COMMISSION REGULATION (EC) No 1323/97 of 9 July 1997 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal validity, be open for use only in so far as provisions on health protection in force permit, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the adminis ­ tration of tariff quotas for high-quality fresh , chilled and frozen beef and for frozen buffalo meat ('), Whereas Commission Regulation (EC) No 936/97 provides in Articles 4 and 5 the conditions for applications and for the issue of import licences for meat referred to in Article 2 (f); Whereas Article 2 (f) of Regulation (EC) No 936/97 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms for the period 1 July 1997 to 30 June 1998 at 11 500 tonnes; Whereas it should be recalled that licences issued pursuant to this Regulation will , throughout the period of Article 1 1 . All applications for import licences from 1 until 5 July 1997 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 2 (f) of Regulation (EC) No 936/97 shall be granted in full . 2 . Applications for licences may be submitted, in accordance with Article 5 of Regulation (EC) No 936/97, during the first five days of August 1997 for 1 042 tonnes . Article 2 This Regulation shall enter into force on 11 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 July 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 137, 28 . 5 . 1997, p. 10 .